—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered May 28, 1996, convicting him of attempted murder in the second degree and assault in the first *558degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Roman, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence and statements he made to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant claims that the delay, between his arrest and subsequent arraignment was deliberately calculated to deprive him of his right to counsel (see, e.g., People v Mosley, 135 AD2d 662). As a general rule, however, an unnecessary delay in arraignment, without more, does not cause the accused’s right to counsel to attach (see, People v Hopkins, 58 NY2d 1079; People v Beckham, 174 AD2d 748; People v Mosley, supra). Here, there is no evidence in the record to support the defendant’s claim (see, People v Ortlieb, 84 NY2d 989; People v Henry, 186 AD2d 986; see also, People v Kinchen, 60 NY2d 772).
Rosenblatt, J. P., Ritter, Copertino and Goldstein, JJ., concur.